     Case 2:19-cv-08059-CJC-JEM Document 24 Filed 06/08/20 Page 1 of 1 Page ID #:334



 1

 2

 3
                                                                         JS-6
 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
      MICHAEL DUNN,                               )    Case No. CV 19-8059-CJC (JEM)
12                                                )
                          Petitioner,             )
13                                                )    JUDGMENT
                   v.                             )
14                                                )
      MONTGOMERY,                                 )
15                                                )
                          Respondent.             )
16                                                )
17          In accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that the action is dismissed without prejudice.
                                                                       p j
20

21    DATED: June 8. 2020
                                                         CORMAC J. CARNEY
                                                                        EY
                                                                        E Y
22                                             CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
